BRYNER, Chief Judge,
concurring.
After executing a waiver of his Criminal Rule 45 speedy trial rights, Conway left the state of Alaska and failed to appear for trial. Hé was subsequently arrested in Washington and thereafter seems to have done all that was in his power to prevent being returned to Alaska for trial. While I do not suggest that open-ended waivers should forfeit all rights under Criminal Rule 45 on all occasions, it seems to me that Conway’s conduct falls precisely within the fair contemplation of his speedy trial waiver. I would therefore dispose of Conway’s Criminal Rule 45 arguments by holding that he has forfeited his right to rely on the rule. In addressing Conway’s non-constitutional arguments on their merits, I think the majority of the court makes the mistake of unnecessarily deciding novel and complicated issues of statutory construction that have been presented in an unusually confusing and incomplete factual setting.
For these reasons, I concur in the result reached by the court on Conway’s Criminal Rule 45 arguments. I join in the court’s resolution of Conway’s constitutional claim.